Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 12 recites the limitation "said resin".  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, “said resin” will further be interpreted as the epoxy dual cure resin. Correction is requested. Claims 2-9, 11, 13-16, and 27-29 are rejected by virtue of dependency.

Applicant is reminded that optional claim limitations and further dependent claims/limitations that build off of said optional claim limitations do not need to be taught by the art in order to reject the claims, as they do not add patentability to the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 15, 17-24, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klemarczyk (U.S. Patent No. 5679719).
Regarding claim 1, Klemarczyk teaches:
A method of forming a three-dimensional object (Col. 6, line 59 – Col. 7, line 5), comprising: 
(a) providing an epoxy dual cure resin (Col. 4, line 60 – Col. 5, line 10; Col. 6, line 59 – Col. 7, line 5); 
(b) forming a three-dimensional intermediate from said resin, where said intermediate has the shape of, or a shape to be imparted to, said three-dimensional object, and where said resin is solidified by exposure to light (Col. 4, line 60 – Col. 5, line 10; Col. 6, line 49 – Col. 7, line 32); then 
(c) optionally washing the three-dimensional intermediate, and 
(d) heating and/or microwave irradiating said three-dimensional intermediate sufficiently to further cure said resin and form said three-dimensional object (Col. 7, line 33 – Col. 8, line 36); 
wherein said epoxy dual cure resin comprises: 
(i) a photoinitiator (Col. 4, line 60 – Col. 5, line 10); 
(ii) monomers and/or prepolymers that are polymerizable by exposure to actinic radiation or light (Col. 10, lines 28-46; Col. 12, lines 9-18; Col. 13, line 47 – Col. 15, line 42); 
(iii) optionally, a light absorbing pigment or dye (Col. 17, lines 51-55); 
(iv) an epoxy resin (Col. 7, line 54 – Col. 8, line 36); 
(v) optionally, but in some embodiments preferably, an organic hardener co-polymerizable with said epoxy resin (Col. 5, lines 40-58; Col. 17, lines 14-34); 
(vi) optionally but preferably a dual reactive compound having substituted thereon a first reactive group reactive with said monomers and/or prepolymers that are polymerizable by exposure to actinic radiation or light (Col. 7, line 54 – Col. 8, line 36; Col. 10, lines 28-46; Col. 12, lines 9-18; Col. 13, line 47 – Col. 15, line 42), and a second reactive group reactive with said epoxy resin (e.g., an epoxy acrylate) (Col. 10, lines 28-46); 
(vii) optionally a diluent (Col. 17, lines 51-55); 
(viii) optionally a filler (Col. 17, lines 51-55); and 
(ix) optionally, a co-monomer and/or a co-prepolymer (Col. 15, lines 33-42).
 
Regarding claim 2, Klemarczyk teaches the limitations of claim 1, which claim 2 depends on. Klemarczyk further teaches:
wherein said epoxy resin comprises a bisphenol A epoxy resin, a bisphenol F epoxy resin, a novolac epoxy resin, an aliphatic epoxy resin, a glycidylamine epoxy resin, an epoxidized vegetable oil, or a combination thereof (Col. 13, line 47 – Col. 14, line 13).

Regarding claim 3, Klemarczyk teaches the limitations of claim 1, which claim 3 depends on. Klemarczyk further teaches:
wherein said hardener comprises an amine (e.g., an aromatic amine, a cycloaliphatic amine, an aliphatic amine such as a polyether amine, etc.) (Col. 5, lines 40-58); 
and/or said epoxy resin comprises a catalyzed epoxy resin (Col. 13, line 47 – Col. 14, line 13).

Regarding claim 4, Klemarczyk teaches the limitations of claim 1, which claim 4 depends on. Klemarczyk further teaches:
wherein said hardener comprises an acid, a phenol, an alcohol, a thiol, or an anhydride (Col. 5, lines 40-58).

Regarding claim 5, Klemarczyk teaches the limitations of claim 1, which claim 5 depends on. Klemarczyk further teaches:
wherein said hardener comprises a latent hardener, optionally included in said polymerizable liquid in solid particulate form (e.g., as a micronized solid) (Col. 5, lines 40-58).

Regarding claim 6, Klemarczyk teaches the limitations of claim 1, which claim 6 depends on. Klemarczyk further teaches:
said monomers and/or prepolymers polymerizable by exposure to actinic radiation or light comprising reactive end groups selected from the group consisting of acrylates, methacrylates, a-olefins, N-vinyls, acrylamides, methacrylamides, styrenics, epoxides, thiols, 1,3-dienes, vinyl halides, acrylonitriles, vinyl esters, maleimides, and vinyl ethers (Col. 10, lines 28-46).

Regarding claim 7, Klemarczyk teaches the limitations of claim 1, which claim 7 depends on. Claim 7 further limits the light absorbing pigment or dye, which is an optional limitation from claim 1, and therefore does not need to be rejected as it adds no patentability to the invention.

Regarding claim 8, Klemarczyk teaches the limitations of claim 1, which claim 8 depends on. Klemarczyk further teaches:
wherein said diluent comprises an acrylate, a methacrylate, a styrene, an acrylic acid, a vinylamide, a vinyl ether, a vinyl ester, polymers containing any one or more of the foregoing, and combinations of two or more of the foregoing (Col. 5, lines 29-34).


Regarding claim 15, Klemarczyk teaches the limitations of claim 1, which claim 15 depends on. Klemarczyk further teaches:
wherein said three-dimensional object comprises a polymer blend, interpenetrating polymer network, semi-interpenetrating polymer network, or sequential interpenetrating polymer network (Col. 17, line 56 – Col. 18, line 18).

Regarding claim 17, Klemarczyk teaches:
An epoxy dual cure resin useful for additive manufacturing of three-dimensional objects, comprising (Col. 4, line 60 – Col. 5, line 10; Col. 6, line 59 – Col. 7, line 5): 
(i) a photoinitiator (Col. 4, line 60 – Col. 5, line 10); 
(ii) monomers and/or prepolymers that are polymerizable by exposure to actinic radiation or light (Col. 10, lines 28-46; Col. 12, lines 9-18; Col. 13, line 47 – Col. 15, line 42); 
(iii) optionally, a light absorbing pigment or dye (Col. 17, lines 51-55); 
(iv) an epoxy resin (Col. 7, line 54 – Col. 8, line 36); 
(v) optionally, but in some embodiments preferably, an organic hardener co-polymerizable with said epoxy resin (Col. 5, lines 40-58; Col. 17, lines 14-34); 
(vi) optionally but preferably a dual reactive compound having substituted thereon a first reactive group reactive with said monomers and/or prepolymers that are polymerizable by exposure to actinic radiation or light, and a second reactive group reactive with said epoxy resin (e.g., an epoxy acrylate) (Col. 7, line 54 – Col. 8, line 36; Col. 10, lines 28-46; Col. 12, lines 9-18; Col. 13, line 47 – Col. 15, line 42), and a second reactive group reactive with said epoxy resin (e.g., an epoxy acrylate) (Col. 10, lines 28-46); 
(vii) optionally a diluent (Col. 17, lines 51-55); 
(viii) optionally a filler (Col. 17, lines 51-55); and 
(ix) optionally, a co-monomer and/or a co-prepolymer (Col. 15, lines 33-42).

Regarding claim 18, Klemarczyk teaches the limitations of claim 17, which claim 18 depends on. Klemarczyk further teaches:
wherein said epoxy resin comprises a bisphenol A epoxy resin, a bisphenol F epoxy resin, a novolac epoxy resin, an aliphatic epoxy resin, a glycidylamine epoxy resin, an epoxidized vegetable oil, or a combination thereof (Col. 13, line 47 – Col. 14, line 13).

Regarding claim 19, Klemarczyk teaches the limitations of claim 17, which claim 19 depends on. Klemarczyk further teaches:
wherein said hardener is present and comprises an amine (e.g., an aromatic amine, a cycloaliphatic amine, an aliphatic amine such as a polyether amine, etc.) (Col. 5, lines 40-58); and/or
said epoxy resin comprises a catalyzed epoxy resin (Col. 13, line 47 – Col. 14, line 13).

Regarding claim 20, Klemarczyk teaches the limitations of claim 17, which claim 20 depends on. Klemarczyk further teaches:
wherein said hardener comprises an acid, a phenol, an alcohol, a thiol, or an anhydride (Col. 5, lines 40-58).

Regarding claim 21, Klemarczyk teaches the limitations of claim 17, which claim 21 depends on. Klemarczyk further teaches:
wherein said hardener is present and comprises a latent hardener (Col. 5, lines 40-58).

Regarding claim 22, Klemarczyk teaches the limitations of claim 17, which claim 22 depends on. Klemarczyk further teaches:
said monomers and/or prepolymers polymerizable by exposure to actinic radiation or light comprising reactive end groups selected from the group consisting of acrylates, methacrylates, a-olefins, N-vinyls, acrylamides, methacrylamides, styrenics, epoxides, thiols, 1,3-dienes, vinyl halides, acrylonitriles, vinyl esters, maleimides, and vinyl ethers (Col. 10, lines 28-46).

Regarding claim 23, Klemarczyk teaches the limitations of claim 17, which claim 23 depends on. Claim 23 further limits the light absorbing pigment or dye, which is an optional limitation from claim 17, and therefore does not need to be rejected as it adds no patentability to the invention.

Regarding claim 24, Klemarczyk teaches the limitations of claim 17, which claim 24 depends on. Klemarczyk further teaches:
wherein said diluent comprises an acrylate, a methacrylate, a styrene, an acrylic acid, a vinylamide, a vinyl ether, a vinyl ester, polymers containing any one or more of the foregoing, and combinations of two or more of the foregoing (Col. 5, lines 29-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Klemarczyk (U.S. Patent No. 5679719) as applied to claims 1 and 17 above, respectively, and further in view of Shin (US-20140199549).
Regarding claim 9, Klemarczyk teaches the limitations of claim 1, which claim 9 depends on, but does not teach the filler being a core-shell rubber, however, Shin, in a similar field of endeavor, an epoxy resin compound with a rubber filler and a method of making such compound, teaches:
wherein said filler is present and comprises a core-shell rubber ([0012], [0018] – [0020]’ claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filler of Klemarczyk to incorporate the teachings of Shin and have it be a core-shell rubber. The purpose, as stated by Shin, being it provides a toughening modifier ([0012]).

Regarding claim 25, Klemarczyk teaches the limitations of claim 17, which claim 25 depends on, but does not teach the filler being a core-shell rubber, however, Shin, in a similar field of endeavor, an epoxy resin compound with a rubber filler and a method of making such compound, teaches:
wherein said filler is present and comprises a core-shell rubber ([0012], [0018] – [0020]’ claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filler of Klemarczyk to incorporate the teachings of Shin and have it be a core-shell rubber. The purpose, as stated by Shin, being it provides a toughening modifier ([0012]).

Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Klemarczyk (U.S. Patent No. 5679719) as applied to claims 1 and 17 above.
Regarding claim 10, Klemarczyk teaches the limitation of claim 1, which claim 10 depends on, Klemarczyk further teaches:
The method of claim 1, wherein said resin comprises: 
(i) from 0.1 to 4 percent by weight of said photoinitiator, 
(ii) from 10 to 90 percent by weight of said monomers and/or prepolymers that are polymerizable by exposure to actinic radiation or light, 
(iii) from 0.1 to 2 percent by weight of said light absorbing pigment or dye when present, 
(iv) from 2, 5 or 10 to 50 or 60 percent by weight of said epoxy resin: 
(v) from 1 or 2 to 30 or 40 percent by weight of said organic hardener when present; 
(vi) from 1 or 2 to 30 or 40 percent by weight of said dual reactive compound when present; 
(vii) from 1 to 40 percent by weight of said diluent when present: and 
(viii) from 1 to 50 percent by weight of said filler when present.
Tables I-IV describe different potential weight compositions of the resin. Furthermore, it would be obvious to one of ordinary skill in the art to change the weight percentages of the makeup in order to suit their needs. In the absence of a showing of criticality for specific values, which these are not, as they are wide ranges, this claim can be read on by the art using overlapping ranges or close b but not overlapping ranges case law, and does not add patentable weight.

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 

A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Regarding claim 26, Klemarczyk teaches the limitation of claim 17, which claim 26 depends on, Klemarczyk further teaches:
The method of claim 1, wherein said polymerizable liquid comprises: 
(i) from 0.1 to 4 percent by weight of said photoinitiator, 
(ii) from 10 to 90 percent by weight of said monomers and/or prepolymers that are polymerizable by exposure to actinic radiation or light, 
(iii) from 0.1 to 2 percent by weight of said light absorbing pigment or dye when present, 
(iv) from 2, 5 or 10 to 50 or 60 percent by weight of said epoxy resin: 
(v) from 1 or 2 to 30 or 40 percent by weight of said organic hardener when present; 
(vi) from 1 or 2 to 30 or 40 percent by weight of said dual reactive compound when present; 
(vii) from 1 to 40 percent by weight of said diluent when present: and 
(viii) from 1 to 50 percent by weight of said filler when present.
Tables I-IV describe different potential weight compositions of the resin. Furthermore, it would be obvious to one of ordinary skill in the art to change the weight percentages of the makeup in order to suit their needs. In the absence of a showing of criticality for specific values, which these are not, as they are wide ranges, this claim can be read on by the art using overlapping ranges or close b but not overlapping ranges case law, and does not add patentable weight.

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 

A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klemarczyk (U.S. Patent No. 5679719) as applied to claim 1 above, and further in view of Xu (EP1918316), using the attached original document.
Regarding claim 11, Klemarczyk teaches the limitations of claim 1, which claim 11 depends on, but does not explicitly teach using an additive manufacturing forming step, however, Xu, in a similar field of endeavor, a method of forming a three-dimensional object using a photo-curable resin composition, teaches:
wherein said forming step is carried out by additive manufacturing (e.g., bottom-up or top-down three-dimensional fabrication) ([0007], [0011] – [0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the forming of Klemarczyk to incorporate the teachings of Xu and use additive manufacturing. The purpose, as stated by Xu, being for making a three-dimensional article ([0013]).

Regarding claim 12, Klemarczyk teaches the limitations of claim 1, which claim 12 depends on, but does not explicitly teach using a specific forming step, however, Xu, in a similar field of endeavor, a method of forming a three-dimensional object using a photo-curable resin composition, teaches:
wherein said forming step is carried out by: 
(i) by either bottom-up three dimensional fabrication between a carrier and a build surface or top-down three dimensional fabrication between a carrier and a fill level, the fill level optionally defined by a build surface ([0013]): and/or 
(ii), optionally with a stationary build surface: and/or 
(iii) optionally while maintaining the resin in liquid contact with both the intermediate object and the build surface, and/or 
(iv) optionally with said forming step carried out in a layerless manner, each during the formation of at least a portion of the three dimensional intermediate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the forming of Klemarczyk to incorporate the teachings of Xu and use a bottom-up three dimensional fabrication method. The purpose, as stated by Xu, being for making a three-dimensional article ([0013]).

Regarding claim 16, Klemarczyk teaches the limitations of claim 1, which claim 16 depends on, but does not teach said heating step being carried out at at least a first and second temperature, however, Xu, in a similar field of endeavor, a method of forming a three-dimensional object using a photo-curable resin composition, teaches:
wherein said heating step is carried out at at least a first temperature and a second temperature ([0082]), 
with said first temperature greater than ambient temperature, said second temperature greater than said first temperature, and said second temperature less than 300 °C (e.g., with ramped or step-wise increases between ambient temperature and said first temperature, and/or between said first temperature and said second temperature) ([0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating step of Klemarczyk to incorporate the teachings of Xu and heat at a first and then second temperature. The purpose, as stated by Xu, being for making a three-dimensional article ([0013]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Klemarczyk (U.S. Patent No. 5679719) as applied to claim 1 above, and further in view of DeSimone (US-20150072293).
Regarding claim 13, Klemarczyk teaches the limitations of claim 1, which claim 13 depends on, but does not teach the forming step being carried out by continuous liquid interface production (CLIP), however, DeSimone, in a similar field of endeavor, a method of forming a three-dimensional object, teaches:
wherein said forming step is carried out by continuous liquid interface production (CLIP) ([0007], [0086]-[0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the forming step of Klemarczyk to incorporate the teachings of DeSimone and carry it out by continuous liquid interface production (CLIP). The purpose, as stated by DeSimone, being the methods are particularly advantageous in reducing, or eliminating, the number of support structures for such overhangs that are fabricated concurrently with the article ([0161]).

Regarding claim 14, Klemarczyk in view of DeSimone teaches the limitations of claim 13, which claim 14 depends on. DeSimone further teaches:
wherein said forming step is carried out between a carrier and a build surface, said method further comprising vertically reciprocating said carrier with respect to the build surface to enhance or speed the refilling of the build region with the polymerizable liquid ([0021] – [0023]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Klemarczyk (U.S. Patent No. 5679719) as applied to claim 1 above, and further in view of Tasaka (WO-2015077419), using the attached original document.
Regarding claim 29, Klemarczyk teaches the limitations of claim 1, which claim 29 depends on, but does not explicitly teach an exact formula for the dual reactive compound, however, Tasaka, in a similar field of endeavor, a method for using a dual-reactive epoxy compound to further create material, teaches:
wherein said dual reactive compound comprises a compound of the formula:(X)nR(X')m (Pages 3-7), wherein: 
X is the first reactive group selected from the group consisting of acrylate, methacrylate, α-olefin, N-vinyl, acrylamids, methacrylamide, styrenic, thiol, 1,3-diene, vinyl halide, acrylonitrile, vinyl ester, maleimide, and vinyl ether reactive groups, and combinations thereof; 
X' is the second reactive group selected from the group consisting of epoxy, amine, isocyanate, alcohol, and anhydride reactive groups, and combinations thereof 
n and m are each integers of from 1 or 2 to 10 or 20, and 
R is a hydrocarbyl group..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dual reactive compound of Klemarczyk to incorporate the teachings of Tasaka and explicitly give it an exact formula. The purpose, as stated by Tasaka, being it can demonstrate excellent adhesive properties (Page 1, lines 26-28).

Other Relevant Art
Desimone (WO-2016145050) teaches the optional limitation of washing the three-dimensional intermediate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748